

Exhibit 10.25






 
Microsoft PO#
 
96475523
 
DealPoint ID #
 





Amended and Restated Statement of Work ("A&R SOW")


Addresses and contacts for notices


 
"Microsoft"
 
"Supplier"
 
Company Name: Microsoft Corporation
 
Company Name: Touchpoint Metrics Inc
 
Primary Contact: Daniel Roundy
 
Primary Contact: Michael Hinshaw
 
Address: One Microsoft Way
 
Redmond, WA 98052-6399
 
Address: 201 Spear Street Suite 1100
 
San Francisco, CA 94105
 
Phone number: +1 (425) 7222935
 
Phone number:
 
Fax number:
 
Fax number:
 
Email: danround@microsoft.com
 
Email: admin@mcorpconsulting.com
 
Secondary contact:
 
Secondary Contact:
 
 
Microsoft Supplier Number: 2179424



 
A&R SOW Effective Date:
 
November 21, 2014
 
A&R SOW Expiration Date:
 
June 30, 2015
 
DealPoint# for Master Agreement
 
N/A



 
"Microsoft"
 
"Supplier"
 
Microsoft Signature:  ANDY ERLANDSON (ANDY E)
 
 
Supplier Signature:  LYNN DAVISON
 
 
Microsoft Name:  Andy Erlandson
 
 
Supplier Name:  Lynn Davison
 
 
Microsoft Title:
 
 
Supplier Title:  COO
 
 
Microsoft Date:
 
 
Supplier Date:
 





 


NonTechPM SOW
Confidential
Page 1 of 6
June 2012
   

 

--------------------------------------------------------------------------------

 


 


This Amended and Restated Statement of Work ("A&R SOW") amends that certain
Statement of Work with an effective date of September 8, 2014, entered into
pursuant to the Microsoft Purchase Order Terms and Conditions by the parties
hereto. This A&R SOW has the A&R SOW Effective Date set forth above.


1.     Description of Services


Pursuant to and in conformance with any standards, guidelines and/or
specifications which may be provided by Microsoft to Supplier from time to time,
Supplier shall deliver to and/or perform for Microsoft the following goods,
services and/or other items or materials as a work made for hire (collectively,
the "Services").


Supplier will apply its proven approach to and methodological system for
Customer Experience Management to assist the Microsoft Information Technology
organization (MSIT) and the Connected Customer Experience team (SEA/CCE) to
define and improve customer experience for customer interactions with Microsoft
(CI @ Microsoft), with a focus on the four enterprise customer segments of
English-speaking Business Decision Makers, Technical Decision Makers, and one
key Influencer Audience for each.


Specifically, MCorp will assist MSIT/CCE and CI @ Microsoft to:



§ Review and provide input to the final research plan, including sample
definition and related data requirements




§ Conduct qualitative customer research using customer interviews for the
decision maker segments (2) and online focus groups for the influencer segments
(2) focused on the journeys of these four segments, and codify the resulting
perceptions of their customer experience with Microsoft;




§ Conduct quantitative (statistically projectable) customer research with the
two influencer segments, including in-depth analytics on drivers of
engagement/loyalty.




§ For all four audiences, within the context of research limitations (e.g.
qualitative vs. quantitative) identify relationships strengths and
opportunities, as well as gaps between expectations and actual experience at
both the touchpoint and attribute levels.



Microsoft will be responsible for overall project management; acquisition of all
customer/respondent contact data in required formats; supply of stakeholder
research and workshop summary findings and touchpoint and attribute inventories.
MCorp will manage all aspects of the qualitative and quantitative research,
including interview and moderator guides, online survey design, programming and
distribution; and summary and presentation of key findings from both qualitative
and quantitative research.


MCorp will be responsible for the acquisition, management and distribution of
incentives for participants in both qualitative and quantitative research. MCorp
must ensure that it is the responsibility of the recipient of any incentive, or
award established in connection with this project, to report and pay all
applicable taxes (including any national insurance contributions) or duties that
may be required under any appropriate laws related to its participation in any
scheme and in and any awards, amounts, discounts or similar received. Microsoft
and its affiliates will not be liable for any taxes, including income taxes,
 


NonTechPM SOW
Confidential
Page 2 of 6
June 2012
   

 

--------------------------------------------------------------------------------

 




withholdings and goods and services taxes (if applicable) or their equivalent,
in connection with any award, gift, payment (including in kind) or discounts
made to any end recipient by MCorp.


The key activities for each phase of work are as follows:


Phase 1: Immersion - Understand business drivers, concerns, opportunities and
issues, and finalize research plan and sampling strategy.


§    Project Kick-Off, Plan and Scheduling


§    Review of MS-supplied Interview Summaries, Including Goals and Objectives
Articulation


§    Research Plan and Sampling Strategy review and finalization


Phase 2: Qualitative Insights - Gather qualitative, directional insights into
customer views of the customer journey and related experiences through customer
interviews and moderated, online focus groups.



§ Review Microsoft-created materials including Persona and Touchpoint Mapping
workshop outputs, and touchpoint Inventories



§    Develop Customer Interview and Focus Group moderator guides



§ Conduct Customer Interviews with 2 of the 4 total segments, to be defined in
research plan (~36 per segment, ~72 total)




§ Conduct Online Customer Focus Group Research with 2 of the 4 total segments,
to be defined in research plan (2 total, ~15 attendees each, ~30 total)




§ High-level summary of key themes and insights from Customer Interview and
Focus Group research



Phase 3: Quantitative Insights - Gather statistically projectable insights into
customer views of the customer journey and related experiences, conducting
research to "map" and understand key interactions, touchpoints and emotional
aspects of the experience across the customer journey.



§ Quantitative research completed (~3,440 completes, 2 segments defined per
research plan, across 4 geographies; min. 95% CL +/- 5% CI at the segment level)




§ Data analysis (including loyalty driver analysis) and research summary
findings and initial recommendations completed



§    Key Stakeholder Presentation development


§    Six month access to Touchpoint Mapping On-Demand (TPM) provided for ~5
Users beginning on
March 1, 2015 and ending August 31, 2015.
All Services shall be treated as Microsoft Confidential Information unless
otherwise designated by
Microsoft.


2.         Deliverables/Delivery Schedule


Supplier shall complete and deliver all Services to Microsoft on or before
January 30, 2015. The milestone delivery schedule for the Services shall be as
follows:
 
Milestone
 
#
 
Brief Description of Services to be completed by
Supplier and delivered to Microsoft
 
Due on or
 
Before
 
Service Fee
 
Due

 


NonTechPM SOW
Confidential
Page 3 of 6
June 2012
   

 

--------------------------------------------------------------------------------


 
 
Milestone
 
#
 
Brief Description of Services to be completed by
Supplier and delivered to Microsoft
 
Due on or
 
Before
 
Service Fee
 
Due
 
1
 
Phase 1 deliverables including the completion sample strategy/research plan
 
 
10/3/2014
 
 
$54,000
 
2
 
Phase 2 deliverables including completion of qualitative online focus groups and
1-on-1 interviews.
 
 
 
1/31/2015
 
 
 
$77,000
 
3
 
Phase 3 deliverables including the completion of the quantitative web-based
research, and access
granted to Touchpoint Mapping On-Demand
 
 
 
2/28/2015
 
 
 
$35,500





3.     Payment


3.1   Services Fees


As complete and final payment for Services which have been completed and
delivered by Supplier to Microsoft and which have been accepted by Microsoft,
Microsoft shall pay Supplier a total fee not to exceed service fees and expenses
in the amount of One Hundred Ninety Three Thousand
U.S. Dollars ($193,000.00 USD) in accordance with the following terms: The
Service Fees for this SOW are a Not to Exceed (NTE) amount based on the
Description of Services and may be paid in accordance with the Milestones noted
in Section 2 Deliverables/Delivery Schedule. Supplier has taken appropriate
steps to understand the project requirements and will deliver the Services at,
or below, the NTE cost in section 3.3 Fee Calculation.


3.2   Expenses


Microsoft shall reimburse Supplier up to Five
 Thousand US Dollars ($5,000.00 USD) for pre- approved, reasonable and actual
travel and travel-related expenses incurred by Supplier in connection with the
performance of the Services. All travel expenses hereunder are subject to
Microsoft's review and the Microsoft Travel Policy and Supplier must submit
appropriate documentation evidencing expenses to be reimbursed.


Microsoft shall reimburse Supplier up to
Twenty One Thousand Five Hundred US Dollars ($21,500 USD) for pre-approved,
additional Supplier fees, including, but not limited to transcription services,
software platform fees, sample acquisition and participant incentives.


3.3   Fee Calculation


For all engagements (Time & Materials and Not to Exceed) the following table is
required to capture resource levels associated with the SOW.  All Levels and
Rates must be in accordance with established Non-Tech PM Rate Cards. Total cost
in the table in 3.3 should align to the total cost of Service Fees, as defined
in section 3.1.
 

 
 
Resource Level
 
Resource Hourly Bill Rate
 
Total Hours Needed
 
Total NTE Cost
 
1
 
Level 1: Analyst
 
$175
 
70
 
$12,250.00







NonTechPM SOW
Confidential
Page 4 of 6
June 2012
   

 

--------------------------------------------------------------------------------





 
2
 
Level 2: Consultant/Moderator
 
$250
 
114.8
 
$28,700.00
 
3
 
Level 3: Senior Consultant/Research Director
 
$325
 
203
 
$67,600.00
 
4
 
Level 4: Engagement Leader/Senior Project Manager
 
$475
 
122
 
$57,950.00
 
Sub-Total
 
$166,500.00
 
Travel Expenses (if any - see Section 3.2, above )
 
$5,000
 
Supplier Fees (if any – see Section 3.2, above)
 
$21,500
   
 
Total
 
$193,000.00



Microsoft has utilized industry standard resource level classifications, and
pre-negotiated hourly rates to determine NTE (not to exceed) pricing.


4.     Relationship of the Parties


Supplier is responsible for and will pay all wages, fringe benefits, payroll
taxes, insurance, work schedules, and work conditions with respect to its
employees, contractors or other resources performing Services under this
Agreement.
Supplier will defend, indemnify, and hold Microsoft harmless from and against
any action instituted by Supplier personnel against Microsoft for wages, fringe
benefits, other compensation, or similar claims under applicable law; and any
claims challenging the Supplier's right to dismiss its personnel.


5.     Privacy and Data Protection


(a)     "Personal Information" means any information provided by Microsoft or
collected by
Supplier in connection with this A&R SOW



(i) That identifies or can be used to identify, contact, or locate the person to
whom such information pertains; or




(ii) From which identification or contact information of an individual person
can be derived. Personal Information includes, but is not limited to: name,
address, phone number, fax number, e-mail address, social security number or
other government- issued identifier, and credit card information. Additionally,
if any other information (e.g., a personal profile, unique identifier, biometric
information, and/or IP address) is associated or combined with Personal
Information, then such information is also Personal Information.




(b)
If Supplier collects or accesses any Personal Information as part of performing
the Services, Supplier agrees to comply with all applicable requirements
contained at
http://www.microsoft.com/about/companyinformation/procurement/toolkit/requirements. mspx or as
otherwise provided by Microsoft.

 


NonTechPM SOW
Confidential
Page 5 of 6
June 2012
   

 

--------------------------------------------------------------------------------

 


 
 

 
















[Remainder of this page is intentionally left blank.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


NonTechPM SOW
Confidential
Page 6 of 6
June 2012
   

 